FILED
                           NOT FOR PUBLICATION
                                                                             FEB 26 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JASON P. SHURNAS; et al.,                        No.   16-17277

              Plaintiffs-Appellants,             D.C. No.
                                                 2:15-cv-00908-MCE-DB
 v.

JAN LYNN OWEN, in her official                   MEMORANDUM*
capacity as Commissioner of the
California Department of Business
Oversight (formerly State of California
Department of Corporations) and STATE
OF CALIFORNIA,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                     Argued and Submitted December 8, 2017
                            San Francisco, California

Before: M. SMITH and IKUTA, Circuit Judges, and HUMETEWA,** District
Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Diane J. Humetewa, United States District Judge for
the District of Arizona, sitting by designation.
      Jason Shurnas appeals from the district court’s dismissal of his first

amended complaint. We have jurisdiction under 28 U.S.C. § 1291. We review the

dismissal of a complaint for failure to state a claim de novo. Morrison v. Peterson,

809 F.3d 1059, 1064 (9th Cir. 2015).

      Shurnas contends that section 25532 of the California Corporations Code is

facially unconstitutional because it fails to provide sufficient notice that a recipient

must request a hearing within 30 days after receiving a desist-and-refrain order.

Shurnas’s challenge fails because section 25532 adequately describes the remedies

available to a recipient of a desist-and-refrain order, and the state is not required to

provide “individualized notice of state-law remedies.” City of W. Covina v.

Perkins, 525 U.S. 234, 241 (1999). The district court did not abuse its discretion in

denying leave to amend because any amendment would have been futile.

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011).

      To the extent that Shurnas attempts to challenge section 25532 on the

ground that it does not comply with procedural due process under Mathews v.

Eldridge, 424 U.S. 319 (1976), such a challenge was not argued specifically and

distinctly in his opening brief. Because “[w]e review only issues which are argued




                                            2
specifically and distinctly in a party’s opening brief,” Greenwood v. FAA, 28 F.3d

971, 977 (9th Cir. 1994), we do not address it.1

      AFFIRMED




      1
       We deny Owen’s motion to strike Shurnas’s Federal Rule of Appellate
Procedure 28(j) letter as moot.
                                          3